 


109 HRES 453 IH: Expressing the sense of the House of Representatives with respect to a court decision relating to the Pledge of Allegiance.
U.S. House of Representatives
2005-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 453 
IN THE HOUSE OF REPRESENTATIVES 
 
September 20, 2005 
Mr. McCotter (for himself, Mr. Norwood, Mr. Davis of Tennessee, Mr. Ford, Mrs. Capito, Mrs. Schmidt, Mr. Sam Johnson of Texas, Mr. Barrett of South Carolina, Mr. Pearce, Mr. Ferguson, and Mr. Shuster) submitted the following resolution; which was referred to the Committee on the Judiciary 
 
RESOLUTION 
Expressing the sense of the House of Representatives with respect to a court decision relating to the Pledge of Allegiance. 
  
Whereas on September 14, 2005, United States District Judge Lawrence Karlton erroneously ruled the Pledge of Allegiance’s reference to one Nation, under God violates school children’s right to be free from a coercive requirement to affirm God;  
Whereas on September 14, 2005, United States District Judge Lawrence Karlton cited the Ninth Circuit Court of Appeals decision in Newdow v. United States Congress (292 F.3d 597; 9th Cir. 2002) and erroneously ruled the Pledge of Allegiance’s phrase, one Nation, under God, violates school children’s right to be free from a coercive requirement to affirm God; claimed this phrase was added to the pledge in 1954 solely to advance religion in violation of the establishment clause; and averred the public schools' daily recitation of the Pledge of Allegiance coerces reluctant students into participating in a religious exercise in violation of the establishment clause of the first amendment;  
Whereas however, the Supreme Court dismissed the case of Newdow v. the United States Congress, finding the plaintiff lacked standing;  
Whereas the decision by Judge Karlton wrongfully endangers Americans’ constitutionally protected, First Amendment right to the free exercise of religion by illogically deeming the Pledge of Allegiance’s phrase, one Nation, under God, as the establishment of a state-approved religious sect and, further, contradicts the clear implication of the holdings in various Supreme Court cases and the spirit of numerous other Supreme Court cases in which members of the Court have explicitly stated the voluntary recitation of the Pledge of Allegiance to the Flag is consistent with the First Amendment;  
Whereas Judge Karlton’s ruling ignores the fact the Pledge of Allegiance reflects our nation’s founding was largely inspired by the Founders’ historically expressed and documented religious beliefs, which is the precise reason why Americans do not derive their inalienable rights from government, but rather government derives from the inalienable rights of Americans;  
Whereas the Pledge of Allegiance to the Flag is not a prayer or statement of religious faith, and its recitation is not a religious exercise, but rather, is a patriotic exercise where a citizen expresses support for the United States and pledges allegiance to the flag, the principles for which the flag stands, and our nation;  
Whereas the House of Representatives recognizes the right of those who do not share the beliefs expressed in the pledge or who do not wish to pledge allegiance to the flag to refrain from its recitation;  
Whereas rather than promoting neutrality on the question of religious belief, this decision requires public school districts to adopt a preference against speech containing religious references;  
Whereas the voluntary recitation by public school students of numerous historical and founding documents, such as the Declaration of Independence, the Constitution, and the Gettysburg Address, are now endangered by the absurd rationale of Judge Karlton’s judicial fiat;  
Whereas this decision is in direct conflict with the Seventh Circuit Court of Appeals which, in Sherman v. Community Consolidated School District (980 F.2d 437; 7th Cir. 1992), held a school district’s policy allowing for the voluntary recitation of the Pledge of Allegiance to the Flag in public schools does not violate the establishment clause of the first amendment;  
Whereas Congress has consistently supported the Pledge of Allegiance to the Flag by starting each session with its recitation;  
Whereas the House of Representatives reaffirmed support for the Pledge of Allegiance to the Flag in the 107th Congress by adopting House Resolution 459 on June 26, 2002, by a vote of 416-3 and in the 108th Congress by adopting House Resolution 132 on March 20, 2003, by a vote of 400-7; and  
Whereas the United States Senate reaffirmed support for the Pledge of Allegiance to the Flag in the 107th Congress by adopting Senate Resolution 292 on June 26, 2002, by a vote of 99-0 and in the 108th Congress by adopting Senate Resolution 71 on March 4, 2003, by a vote of 94-0: Now, therefore, be it  
 
That it is the sense of the House of Representatives that— 
(1)the phrase one Nation, under God in the Pledge of Allegiance to the Flag reflects historically factual religious faith central to the lives of the Founders and the founding of our Nation;  
(2)the recitation of the Pledge of Allegiance to the Flag, including the phrase, one Nation, under God is a patriotic act, not an act or statement of religious faith or belief;  
(3)the phrase one Nation, under God should remain in the Pledge of Allegiance to the Flag and the practice of voluntarily reciting the pledge in public school classrooms should not only continue but should be encouraged by the policies of Congress, the various States, municipalities, and public school officials;  
(4)because the recitation of the Pledge of Allegiance preserves and promotes our Republic’s vital virtue of citizenship amongst our children, the school district where the legal challenge to the pledge originated, the Elk Grove Unified School District in Elk Grove, California, is recognized and commended for its continued support of the Pledge of Allegiance to the Flag;  
(5)the ruling by United States District Judge Lawrence Karlton is inconsistent with the Supreme Court’s interpretation of the first amendment, which indicates the voluntary recitation of the pledge and similar patriotic expressions is consistent with the first amendment; and  
(6)the Attorney General should appeal the ruling in Newdow v. United States Congress, and the Supreme Court should review this ruling in order to correct this constitutionally infirm and historically incorrect ruling which infringes upon and endangers the inalienable rights of all Americans.  
 
